DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: retaining tool able to hold the winding in position and apply pressure in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 17, the phrases “the second face (lines 15, 16, 18, 19, 24 and 25) and “the third faces” (line 22) lack proper antecedent basis.
Claim limitation “retaining tool” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not provide any details regarding the structure of the retaining tool. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 9, 10, 12, 14-16 and 18-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Ishigami (JP2010239721A) and Kawasaki (US2016/0181876A1).
Ishigami discloses the claimed subject matter as follows (limitations not disclosed are crossed out, below):
Claim 1. A method for manufacturing a stator of an electrical machine, the method employing: 

windings (see Fig. 3(A)) produced outside of the slots, and 
a yoke (2) 
the method comprising: 
attaching (see para. [0018]) at least one piece of sheet-form insulation (4, Fig. 3(B)) to at least a portion of each of the windings, the pieces of sheet-form insulation extending over rectilinear winding portions (see Fig. 3(B)), 
inserting (see para. [0016] and refer to Fig. 4) said winding portions with the insulation into the slots via a radial movement directed toward the inside of the slots, and 

Claim 2. A method for manufacturing a stator of an electrical machine, the method employing: 

windings (see Fig. 3(A)) produced outside of the slots, the windings each comprising at least one electrical conductor (3) which, in transverse section, is rectangular, wound on edge (see Figs. 3 and 5), and 
a yoke (2) 
the method comprising: 
attaching (see para. [0018]) at least one piece of sheet-form insulation (4, Fig. 3(B)) to at least a portion of each of the windings, 
inserting (see para. [0016] and refer to Fig. 4) said winding portions with the insulation into the slots via a radial movement directed toward the inside of the slots, and 

Claim 3. A method for manufacturing a stator of an electrical machine, the method employing: 

windings (see Fig. 3(A)) produced outside of the slots, and 
a yoke (2) 
the method comprising:
attaching (see para. [0018]) at least one piece of sheet-form insulation (4, Fig. 3(B)) to at least a portion of each of the windings over the entire height of the slots (see 4 in Fig. 1), the sheet-form insulation being of a height substantially equal (see 4 in Fig. 1) to the height of the slots, 
inserting (see para. [0016] and refer to Fig. 4) said winding portions with the insulation into the slots via a radial movement directed toward the inside of the slots, and 

Claim 4. A method for manufacturing a stator of an electrical machine, the method employing: 

windings (see Fig. 3(A)) produced outside of the slots, and 
a yoke (2) 
the method comprising: 
attaching (see para. [0018]) at least one piece of sheet-form insulation (4, Fig. 3(B)) to at least a portion of each of the windings, the pieces of sheet-form insulation each comprising two opposing longitudinal edges (E1, E2 below) extending substantially along the longitudinal axis of the associated winding portion, the winding portions being rectangular in transverse section (see Fig. 5) and the two opposing longitudinal edges of each piece of sheet-form insulation extending over the one same face of the corresponding winding portion (see Fig. 5 and the drawing below), 
inserting (see para. [0016] and refer to Fig. 4) said winding portions with the insulation into the slots via a radial movement directed toward the inside of the slots in such a way that the longitudinal edges of the corresponding sheet-form insulation extend over a face of the winding portion that is oriented toward the opening of the slot, or toward a portion of a winding inserted in that same slot (see Fig. 5 and drawing below), and 


    PNG
    media_image1.png
    303
    429
    media_image1.png
    Greyscale

Claim 5. The method as claimed in claim 1, wherein once the windings with the insulation have been inserted into the slots, the insulation extends in each slot over the entire height of the slot (see 4 in Fig. 1).
Claim 6. The method as claimed in claim 5, the pieces of sheet-form insulation protruding axially out of the slots on each side of the latter after insertion (see 4 in Fig. 1).
Claim 7. The method as claimed in claim 1, the pieces of sheet-form insulation each comprising two opposing longitudinal edges (E1, E2 above) extending substantially along the longitudinal axis of the associated winding portion, the winding portions being rectangular in transverse section (see Fig. 5) and the two opposing longitudinal edges of each piece of sheet-form insulation extending over the one same face of the corresponding winding portion (see Fig. 5 and the drawing above).
Claim 9. The method as claimed in claim 7, each piece of sheet-form insulation becoming at least partially superposed on itself (see Fig. 5 and drawing above).
Claim 10. The method as claimed in claim 7, each winding portion being placed in the corresponding slot in such a way that the longitudinal edges of the corresponding piece of sheet-form insulation extend over a face of the winding portion that is oriented toward the opening of the slot or toward a portion of a winding (see Fig. 5 and drawing above).
Claim 12. The method as claimed in claim 1, wherein the pieces of sheet-form insulation are secured to the windings over at least part of their surface. See Fig. 5.
Claim 14. The method as claimed in claim 1, each winding portion being covered with a single piece of sheet-form insulation. See Fig. 3(B).
Claim 15. The method as claimed in claim 1, each winding portion being covered with at least two pieces of sheet-form insulation superposed with one another at least in part or with touching edges. See Fig. 5 and drawing above. Each of the winding portions is covered, in part, by four superposed layers of insulation, two layers from each of two pieces of sheet-form insulation.
Claim 16. The method as claimed in claim 1, wherein the winding portions that are inserted into the slots are separated from the interior walls of the slot by at least one thickness of the insulation. See Fig. 5.
Claim 18. The method as claimed in claim 1, wherein, during the step of inserting the winding portions, each slot accepts at least two winding portions. See Fig. 5.
Claim 19. The method as claimed in claim 18, wherein the two winding portions in the same slot are separated from one another by at least one thickness of the sheet-form insulation. See Fig. 5.
Claim 20. The method as claimed in claim 1, each winding portion being placed in the corresponding slot in such a way that the longitudinal edges of the corresponding piece of sheet-form insulation extend over a face of the winding portion that is oriented toward the other winding portion. See Fig. 5.
Claim 21. The method as claimed in claim 1, the sheet-form insulation being made of a flexible electrically insulating material. See “paper 4” in para. [0018].
Claim 22. The method as claimed in claim 1, the pieces of sheet-form insulation extending only over rectilinear winding portions. See Fig. 3(B).
Claim 23. A stator comprising: 

teeth creating (21) between them slots (6) open radially 

a radially exterior yoke (2) 
windings (see Fig. 3(A)) placed in a distributed manner (see Fig. 1) in the slots, with, per slot, at least a winding of a first phase and a winding of a second phase different than the first phase (see para. [0013] and [0014]), these winding portions being separated within the slot by at least two thicknesses of sheet-form insulation (see Fig. 5 and the drawing above), one piece of sheet-form insulation at least partially surrounding each of the windings.
Claim 24. A stator comprising: 

teeth (21) creating between them slots (6) open radially 

a radially exterior yoke (2) 
windings (see Fig. 3(A)) placed in a distributed manner (see Fig. 1) in the slots, with, per slot, at least a winding of a first phase and a winding of a second phase different than the first phase (see para. [0013] and [0014]), these winding portions being separated within the slot by at least two thicknesses of sheet-form insulation (see Fig. 5), one piece of sheet-form insulation at least partially surrounding each of the windings, the windings each comprising at least one electrical conductor of rectangular transverse section wound on edge (see Figs. 3(A) and 5).
Claim 25. A stator comprising: 

teeth (21) creating between them slots (6) open radially 

a radially exterior yoke (2) 
windings (see Fig. 3(A)) placed in a distributed manner (see Fig. 1) in the slots, with, per slot, at least a winding of a first phase and a winding of a second phase different than the first phase (see para. [0013] and [0014]), these winding portions being separated within the slot by at least two thicknesses of sheet-form insulation (see Fig. 5), one piece of sheet-form insulation at least partially surrounding each of the windings over the entire height of the slots (see 4 in Fig. 1), the sheet-form insulation being of a height substantially equal to the height of the slots (see 4 in Fig. 1).
Claim 26. A stator comprising: 

teeth (21) creating between them slots (6) open radially


windings (see Fig. 3(A)) placed in a distributed manner (see Fig. 1) in the slots, with, per slot, at least a winding of a first phase and a winding of a second phase different than the first phase (see para. [0013] and [0014]), these winding portions being separated within the slot by at least two thicknesses of sheet-form insulation (see Fig. 5), one piece of sheet-form insulation at least partially surrounding each of the windings (see Fig. 5), the pieces of sheet-form insulation each comprising two opposing longitudinal edges (E1 and E2 in the drawing above) extending substantially along the longitudinal axis of the associated winding portion, the winding portions being rectangular in transverse section (see Fig. 5) and the two opposing longitudinal edges of each piece of sheet-form insulation extending over the one same face of the corresponding winding portion (see Fig. 5), the longitudinal edges of the corresponding piece of sheet-form insulation extending over a face of the winding portion that is oriented toward the opening of the slot or toward a portion of the winding with a different phase, associated with that same slot (see Fig. 5).
Ishigami teaches one method of more easily inserting stator windings into slots of a stator, by forming the tooth tips such that insulated coils can be easily installed into the slots, followed by bending the tooth tips, as shown in Figs. 4 and 5. 
However, it is also known in the art to form the stator core as a two-piece core as claimed. For example, Kawasaki discloses a stator core 11 comprising a toothed ring 11a comprising teeth (11a2) joined together by bridges (11a1) and defining between them slots open radially toward the outside (see Fig. 5(a)).
In view of the teachings of Ishigami and Kawasaki, one of ordinary skill in the art before the effective filing date of the claimed invention would have found obvious a process of producing winding portions having insulation thereon as taught by Ishigami, the stator being with slots having parallel sides, to fit the winding portions taught by Ishigami, but the core being of a two-part design, with a toothed ring and a yoke configured to be attached to the toothed ring, as taught by Kawasaki. One of ordinary skill in the art would have recognized the two techniques as being different ways of more easily inserting winding portions into slots of a stator core (e.g. bendable tooth tips vs two-part core), and would have expected predictable results from substituting one technique for the other.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishigami in view of Kawasaki and further in view of Nakamura (US2001/0011852A1).
Ishigami in view of Kawasaki renders obvious the claimed invention, except for the longitudinal edges of each piece of sheet-form insulation being in contact with one another on said face.
However, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that insulation can be applied to winding portions in various ways. Nakamura for example shows that it is known to form a sheet-shaped insulator 340 such that the two longitudinal edges are in contact with one another on said face, with a slight overlap. In Fig. 2, insulator sheet 34 is shown with the longitudinal edges as in Fig. 6B of the present application. 
In view of the teachings of Nakamura, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify the manner in which the insulation sheet is applied to the winding portions of Ishigami, such that the longitudinal edges of each piece of sheet-form insulation being in contact with one another on said face, as a matter of choosing among known insulation patterns, with predictable results.
Claim(s) 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ishigami in view of Kawasaki and further in view of Perry (US2014/0035426A1).
Ishigami in view of Kawasaki renders obvious the claimed invention, except for the limitations of claims 11 and 1.
However, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that insulation can be applied to winding portions in various ways. Perry for example shows that it is known to apply sheet-form winding portion insulation in the form of a tape wound around the winding portion, wherein each piece of sheet-form insulation is secured to the winding portion at least at one of its longitudinal ends, using adhesive bonding on all or part of the piece of sheet-form insulation and/or on all or part of the corresponding winding portion. See tape 115 including adhesive backing 128.
In view of the teachings of Perry, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify the type of insulation applied to the winding portions of Ishigami, such as by insulation in the form of an insulating tape having an adhesive backing. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to do so as a simple substitution of one known winding insulation for another, with predictable results.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ishigami in view of Kawasaki and further in view of Staniszewski (US5259827).
Ishigami as modified in view of Kawasaki discloses the claimed invention, including the winding being of substantially rectangular cross section (see Fig. 5), the sheet-form insulation being disposed on the winding portion in the same arrangement as that resulting from the process claimed in claim 17. However, Ishigami does not provide additional details regarding how the insulation is applied. 
Please refer to the rejection under 35 U.S.C. 112(b). The prior art is applied to the claim as best understood. Staniszewski discloses an apparatus for folding a paper sheet P around a panel-like die 26. The apparatus includes folding wings 22 and 24  able to fold the paper sheet against the sides of the die 26 and cam followers 18 and 19 which slide along cam 20 to cause the wings to fold the two flaps of the insulation as shown in Figs. 11A-11H, first one flap and then the other, resulting in a sheet folded in the same manner as the insulation of Ishigami, i.e. with partial overlap of two portions of the insulation sheet. The two wings 22 and 24 also act as retaining tools.
In view of the teachings of Staniszewski, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to utilize a suitably-sided apparatus of the type taught bye Staniszewski, wherein instead of a die 26, the winding is disposed instead, to fold insulation thereon. One of ordinary skill in the art would have found it obvious to do so, as a matter of applying a known technique to a known device with predictable results. In this case use of a paper sheet folding apparatus to fold a sheet would yield predictable results.
Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishigami in view of Kawasaki and further in view of Sakaue (US20150249372A1).
Ishigami in view of Kawasaki renders obvious the claimed invention, except for each winding portion being covered with two pieces of sheet-form insulation formed into a U and fixed top to tail over the corresponding winding portion.
However, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that insulation can be applied to winding portions in various ways. Sakaue discloses applying insulation to a conductor of a winding portion in the form of two U-shaped sheets fixed as claimed. 
In view of the teachings of Sakaue, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify the manner in which the insulation sheet is applied to the winding portions of Ishigami, such that each winding portion is covered with two pieces of sheet-form insulation formed into a U and fixed top to tail over the corresponding winding portion, as a matter of choosing among known insulation patterns, with predictable results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIVIUS R CAZAN whose telephone number is (571)272-8032. The examiner can normally be reached Monday - Friday noon-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIVIUS R. CAZAN/Primary Examiner, Art Unit 3729